Memorandum Opinion
This is an appeal from a Superior Court (Batchelder, J.) decision denying the plaintiffs’ petition to enjoin foreclosure of a mortgage on eleven hundred acres of land in Alton. The mortgagors agree that the note has been in default for several years, that the mortgagee can legally foreclose, and that notice was proper.
*150The superior court has equitable powers under RSA 498:1 (Supp. 1979) to enjoin a mortgage foreclosure if the equities of the situation warrant. Meredith v. Fisher, 121 N.H. 856, 858, 435 A.2d 536, 537 (1981).
Because of the substantial period of default, we find that the superior court did not err in denying the injunction on the ground that further delay would be inequitable. Nor do we find proof of a novation as the mortgagors allege.

Affirmed.

Batchelder, J., did not sit.